t c summary opinion united_states tax_court brad daniel clarke sr petitioner v commissioner of internal revenue respondent docket no 5494-06s filed date brad daniel clarke sr pro_se susan k greene for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as amended pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s proposed levy action with respect to his income_tax_liability for tax_year the issue for decision is whether respondent’s determination to proceed with the proposed levy action for tax_year was an abuse_of_discretion background at the time petitioner filed the petition he resided in houston texas petitioner filed a federal_income_tax return for the tax_year which showed tax of dollar_figure a withholding credit of dollar_figure and a balance due of dollar_figure respondent assessed the tax shown on petitioner’s return plus additions to tax and interest thereafter respondent audited petitioner’s return determined a deficiency of dollar_figure and issued a notice_of_deficiency petitioner filed a petition with this court with respect to the tax_year but the case for that year was never tried because the parties agreed to a stipulated decision which was entered on date in the decision document the parties stipulated that there was a deficiency of dollar_figure for the parties further stipulated that interest would be assessed as provided by law petitioner and respondent both signed and dated the stipulated decision on date respondent sent petitioner a notice_of_intent_to_levy advising petitioner that respondent intended to proceed with collection by levy with regard to petitioner’s unpaid income_tax_liability for the tax_year respondent advised petitioner that petitioner could request a hearing with respondent’s office of appeals petitioner requested a collection_due_process_hearing for the tax_year which was held by telephone on date in his request for the hearing petitioner indicated that he did not agree with the proposed levy action because of financial hardship low wages divorce bankruptcy child_support and multiple lawsuits during the hearing petitioner and the appeals officer explored collection alternatives petitioner stated that he would be willing to pay dollar_figure per month until the tax obligation was paid petitioner explained that he was earning dollar_figure per hour as a hotel purchasing clerk that he rented his housing and that he had very few assets at the conclusion of the telephone conversation the appeals officer provided petitioner with form 433-d installment_agreement in addition to showing the dollar_figure petitioner owed for the proposed installment_agreement the appeals officer prepared included the tax_year because respondent’s records showed that petitioner owed approximately dollar_figure for the tax_year the proposed installment_agreement provided that petitioner would pay dollar_figure each month beginning date petitioner did not believe that he owed the amount indicated for on the contrary he believed that he was entitled to a refund and therefore he refused to sign the installment_agreement petitioner explained his reluctance to sign the proposed installment_agreement in a voice mail message to respondent’s appeals officer on date petitioner reiterated his position in a telephone conversation with the same appeals officer on date and again in a letter to the same appeals officer dated date and received by the appeals officer on date in the january letter petitioner wrote that he was however happily cooperating with the irs by making voluntary payments until this tax issue can be resolved respondent’s records show that petitioner made five payments of dollar_figure each between january and april of on date respondent’s appeals officer sustained the proposed levy action the appeals officer’s notes indicate that in communicating to petitioner his intention to sustain the proposed levy action the appeals officer advised petitioner that he did not have jurisdiction over tax_year and that 1petitioner had also made a dollar_figure payment in july of petitioner could seek assistance with regard to the tax_year from the tao’s office on date petitioner filed a petition for lien or levy action and for redetermination of a deficiency with this court because respondent applied petitioner’s tax_refund from the year to his outstanding tax_liabilities from as well as from according to respondent petitioner no longer has an unpaid tax_liability for the year and owes approximately dollar_figure for the tax_year petitioner contends that respondent abused his discretion in refusing to enter into a settlement agreement with him unless the agreement included the tax_year as well as the tax_year further petitioner contends that he was owed a refund for the tax_year rather than owing additional tax as respondent determined this claim according to petitioner was never properly evaluated by respondent’s appeals officer consequently petitioner contends that respondent acted improperly in applying a refund due petitioner for the tax_year to for which year claims petitioner he did not owe any_tax had respondent applied the refund entirely to amounts owed for claims petitioner the liability for would have been completely paid 2we assume that this refers to the taxpayer assistance office discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only after the secretary has notified the person in writing of his intention to make the levy and of the taxpayer’s right to a sec_6330 hearing at least days before any levy action is begun if a sec_6330 hearing is requested the hearing is to be conducted by the commissioner’s office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer is entitled to one hearing with respect to the taxable_period to which the unpaid tax specified in the levy notice relates sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the appeals officer s determination where we have jurisdiction over the type of tax involved in the case sec_6330 generally we may consider only those issues that the taxpayer raised during the sec_6330 hearing or otherwise brought to the attention of the appeals_office 118_tc_488 we also have jurisdiction to consider the taxpayer’s tax_liabilities for years that were not the subject of the notice_of_determination insofar as they are relevant to computing the taxpayer’s tax_liability for years that are the subject of the notice_of_determination 125_tc_14 where the underlying tax_liability is at issue we review the determination de novo 114_tc_604 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances see eg 439_us_522 petitioner’s underlying tax_liability for is not at issue because petitioner received a notice_of_deficiency for that year and agreed in a stipulated decision entered by the court that he owed in addition to the self-assessed amount of dollar_figure dollar_figure of which had already been paid through withholding credits tax of dollar_figure together with interest see sec_6330 therefore we review respondent’s determination for abuse_of_discretion petitioner’s first claim is that respondent abused his discretion by refusing to enter into an installment_agreement with petitioner for the tax_year in issue unless the year were also included petitioner did not believe that he owed 3also an addition_to_tax arises upon the taxpayer’s failure to pay income_tax when it is due respondent seeks to collect this addition_to_tax because petitioner did not timely pay the tax_liability as he had agreed see sec_6651 and it appears that respondent assessed this addition_to_tax in november of and again in may of petitioner did not raise the issue of his liability for the addition_to_tax during his sec_6330 hearing or otherwise bring it to the attention of the appeals_office therefore we do not consider it even though petitioner raised this issue in his petition see sec_301 f a-f5 proced admin regs if the issue were properly before us and if as appears to be the case petitioner did not receive a notice_of_deficiency with respect to the addition_to_tax or otherwise have an opportunity to dispute it our review would be de novo 114_tc_604 any_tax for on the contrary he believed that he was entitled to a refund therefore he refused to agree to respondent’s proposed installment_agreement which included in its terms both and respondent contends that he was merely following his own policies as set forth in the internal_revenue_manual irm specifically irm sec_5 requires the commissioner to ensure that all balance due modules are included in installment agreements a balance due module according to respondent included tax_year because respondent’s records indicated at the time the possibility of an installment_agreement was discussed that petitioner had an outstanding balance of tax due for sec_6159 authorizes the commissioner to enter into installment agreements with taxpayers to satisfy their tax_liabilities if the commissioner determines that such agreements will facilitate the collection of the liabilities the irm together with sec_301_6159-1 sec_301_6320-1 and sec_301_6330-1 proced admin regs establishes internal_revenue_service irs procedures for determining whether an installment_agreement will facilitate collection of the liability this court has previously upheld the commissioner’s determinations that were based partly on the provisions of the irm see eg 123_tc_1 affd 412_f3d_819 7th cir mccorkle v commissioner tcmemo_2003_34 schulman v commissioner tcmemo_2002_129 respondent’s position with respect to the installment_agreement is in accord with pertinent provisions of the irm see irm sec_5 we are not prepared to find that respondent in following his own procedures made a decision that is arbitrary or capricious clearly unlawful or lacking sound basis in law respondent’s proposed installment_agreement contemplated monthly payments of dollar_figure petitioner had already indicated that he was willing to do this and did in fact make the contemplated payments even in the absence of an installment_agreement consequently we cannot say that the installment_agreement would have facilitated the collection of the liability or that respondent’s refusal to enter into such an agreement would have impeded the collection of the liability we reach a different conclusion with respect to the manner in which respondent evaluated petitioner’s contentions with respect to the tax_year respondent applied petitioner’s refund from to petitioner’s tax sec_6402 allows the irs to credit an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and subject_to certain limitations to refund any balance to the person in lieu of a refund a taxpayer can instruct the irs to credit his overpayment against the estimated_tax for the taxable_year immediately succeeding the year of the overpayment sec_301_6402-3 proced admin regs it is well settled that the irs need only refund or apply to the taxpayer’s estimated_tax that portion of the overpayment that exceeds the taxpayer’s outstanding liability for any_tax sec_301_6402-3 proced admin regs see n states power co v united_states 73_f3d_764 8th cir quoting 64_f3d_1516 11th cir sec_6402 ‘plainly gives the irs the discretion to apply overpayments to any_tax liability’ 505_f2d_506 2d cir rejecting the argument that because the tax overpayment was voluntary the irs was bound to comply with the taxpayer’s direction about how to apply that payment sec_6402 clearly gives the irs discretion to apply a refund to ‘any liability’ of the taxpayer the difficulty in this case is that it was never established that petitioner owed any_tax for petitioner repeatedly brought to respondent’s attention that he did not believe that he owed tax for on the contrary petitioner believed that he was entitled to a refund of dollar_figure and thus it was inappropriate for respondent to apply any refund credits from to the tax_year respondent’s record sec_4 show that petitioner filed a return reporting a tax of dollar_figure which was assessed and that petitioner was entitled to withholding credits of dollar_figure this difference in withholding credits over the tax owed is dollar_figure exactly the amount petitioner claims as a refund however respondent’s records show that respondent assessed an additional dollar_figure in tax for there is no explanation in respondent’s records as to why this occurred and whether this assessment was preceded by a notice_of_deficiency petitioner explained to the appeals officer that respondent had disallowed a claimed deduction for and that petitioner had supplied additional information in support of that deduction the only answer that petitioner was ever able to obtain from respondent was that the tax_year could not be considered as it was not the subject of a levy action and that respondent’s appeals officer did not have jurisdiction over matters relating to we find that respondent did not take into account the relevant issues petitioner raised as required by sec_6330 indeed respondent explicitly declined to take into 4respondent’s records consist of data stored in a computer respondent’s records pertaining to petitioner’s tax_liability were printed on date well before respondent’s appeals officer upheld the levy on date account petitioner’s claims pertaining to the tax_year even though petitioner’s arguments were clearly relevant in evaluating the permissibility of the levy action in relation to the tax we hold that respondent’s application of petitioner’s tax_refund amount from to the year in the absence of respondent’s establishing that there was any_tax liability for even though petitioner repeatedly asserted and his return showed that there was no such liability was an error of law the appeals officer’s verification that the requirements of applicable law had been met was incorrect accordingly levy to collect the assessment may not proceed we shall remand the determination for to respondent’s office of appeals for reconsideration of petitioner’s claim that he owed no taxes for and thus the amount of the refund due him for tax_year should have been applied entirely to tax_year 5as explained supra note we do not review respondent’s imposition of an addition_to_tax under sec_6651 and for failure to pay income_tax when it is due in the light of our holding that respondent erred as a matter of law in pursuing the levy action the standard of review that we would employ in evaluating the issue of petitioner’s liability for the addition_to_tax makes no difference see 124_tc_69 on remand respondent should determine whether he should have applied petitioner’s entire refund to tax_year and whether doing so would have reduced or extinguished the liability and the corresponding addition_to_tax which was assessed in to reflect the foregoing an appropriate order will be issued
